Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 60 (excavator 60). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two interfaces physically connect the drive module with a second drive module of claims 14 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: on page 20, line 8, “physically connection” should be “physical connection”. 
On page 23, line 3, “operator 8” should be “operator” as reference numeral “8” was previously used to describe the wheels (wheels 8 at page 20, line 13).  
On page 28, line 9, “excavator 60” should perhaps be “excavator” as no numeral “60” is present in the drawing figures as currently submitted. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "an assembled vehicle" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim as “a vehicle” is previously recited on line 1.
Claim 1 recites the limitation "a functional module " in line 9.  There is insufficient antecedent basis for this limitation in the claim as “a functional module” is previously recited on line 2.
Claim 3 recites the limitation "the assembled vehicle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the assembled vehicle" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the assembled vehicle" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the configuration” in line 2. There is insufficient antecedent basis for this limitation in the claim as no recitation of “a configuration” is provided in claim 3. Perhaps this claim should depend from claim 4 or 5.
Claim 6 recites the limitation "at least one of” (line 3) and then follows that recitation with “and/or” making the claim unclear. It is apparent that a list of “at least one” should be inclusive only. 
Claim 7 recites the limitation "the surrounding” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "a functional module " in line 3.  There is insufficient antecedent basis for this limitation in the claim as “a functional module” is previously recited in claim 1. 
Claim 12 recites the limitation "the functional module " in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 13 recites the limitation "the functional module " in lines 2-3 and line 4 and the limitation “the assembled vehicle” in line 5. There is insufficient antecedent basis for these limitations in the claim.
14 recites the limitation "the functional module " in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 14 is indefinite because on lines 2-3 the claim recites the interfaces physically connect the drive module with the functional module “and/or” a second drive module. The “and/or” phrase in this claim is indefinite since a person having ordinary skill in the art would be unable to understand how the interfaces connect the drive module and a second drive module in view of the disclosure. 
Claim 15 is indefinite because on lines 2-4 the claim recites the interfaces transfer energy and/or electric signals between the drive module and the functional module “and/or” a second drive module. The “and/or” phrase (second instance) in this claim is indefinite since a person having ordinary skill in the art would be unable to understand how the interfaces connect the drive module and a second drive module in view of the disclosure. 
Claim 18 recites the limitation "a functional module " in line 13.  There is insufficient antecedent basis for this limitation in the claim as a “functional module” is previously recited on line 3.
Claim 19 recites the limitation "two drive modules” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the functional module " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the functional module " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the functional module " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the functional module " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the functional module " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the functional module " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the functional module " in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-9, 12-13, 15, and 18-19 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by DE 10-2016-209099 (DE 099).
For claim 1, DE 099 discloses a drive module (10) for a vehicle, wherein 
the drive module (10) is adapted to be releasably connected to a functional module (5) for forming an assembled vehicle, comprising: 
at least a pair of wheels (30); 
at least one propulsion unit (drive motor 35) connected to the pair of wheels (30) 
at least one energy storage unit (40) for providing the propulsion unit with energy; 
a control device (55) configured to operate the drive module (10) as an independently driven unit; and 
at least two interfaces (15,20) for releasable connection with a functional module, 
each interface (15,20) being arranged on different sides (different ends) of the drive module (10, FIGS.2A-2B).  
For claim 2, the interfaces of the drive module are identical (FIGS. 1 and 3).  
For claim 3, the control device (45) of the drive module (10) is adapted to receive instructions to configure the drive module (10) based on a function to be performed by the assembled vehicle (customer’s requirements, [0047]).
For claim 4, the control device (45) is adapted to receive, from an off-board system or remote operator, a configuration for the at least one drive module (10) in the form of instructions to configure the at least one drive module, wherein the configuration is based on a function to be performed by the assembled vehicle, and further adapted to configure one or more characteristics of the at least one drive module according to the received instructions ([0047]).  
For claim 8, the drive module is configured to be autonomously operated ([0035]).  
For claim 9, “the electronic device (45) is configured to receive commands from the rental station to connect the driving means (10) with the passenger compartment (5)” ([0047]). 
For claim 12, the electronic device (50) of the driving means (10) communicates with an input or display device (no reference numeral) in the passenger compartment (5) ([0038]).
For claim 14, the at least two interfaces are physical interfaces (the connection means (15) of the passenger compartment (5) is mechanically connected with the connecting means (20) of the driving means (10), [0034] and Fig.1), arranged to physically connect the drive module with the functional module and/or a second drive module.  
For claim 15, the at least two interfaces (connecting means 15) are electric interfaces, arranged for transferring electric energy and/or transmitting electric signals between the drive module and the functional module and/or a second drive module (connecting means (15) of the passenger compartment (5) is electrically connected to the connecting means (20) of the driving means (10), [0034], Fig.1). 
For claim 18, DE 099 discloses a vehicle assembled from a set of modules, the vehicle comprising: 

DE 099 discloses the passenger car (1), driving module (10) and passenger compartment (functional module 5 having a load, passengers) are releasably coupled ([0034] and FIG.1).
For claim 19, the passenger car (1) comprises two driving means (10) ([0040, FIG.3). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over DE 099 in view of Scaringe et al. (2017/0197679). 
For claim 5, the control device of the drive module is adapted to store at least one configuration of the drive module. DE 099 fails to provide for a storing means as recited. 
Scaringe et al. teach after identifying the unique identification of module (230), the onboard computer (222) may choose the appropriate configuration of the vehicle (200) ([0033]).
It is possible to set the configuration of the vehicle according to the situation through the information in the main board of the driving module. 
DE 099 and Scaringe et al. are in the same field namely a modular vehicle assembly with automating the modular vehicle assembly through a program control. 
It would have been obvious to one of ordinary skill in the art to have applied the onboard computer (222) including features of Scaringe et al. to the control device (55) of DE 099 in order allow for programed control and specificity of the assembled vehicle. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over DE 099 in view of Scaringe et al. (2017/0197679). 
For claim 6, DE 099 discloses that “the driving means (10) is selected according to the drive force, energy means, or drive chain required by the customer” ([0046]) but fails to provide for the configuration defined by configuration parameters associated with characteristics of the drive module including at least one of: suspension, steering, braking and/or power outtake.  
Scaringe et al. teaches “the onboard computer (222) may adjust steering performance, braking performance, and suspension performance according to vehicle use” ([0033]). 
It would have been obvious to one of ordinary skill in the art to have provided the parameters as taught by Scaringe et al. for use with drive means of DE 099 in order to better control these characteristics of the vehicle. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over DE 099 in view of Scaringe et al. (2017/0197679). 
For claim 7, DE 099 lacks the drive module comprises at least one sensor for detecting and registering objects in the surrounding of the drive module as recited, a feature taught by Scaringe et al. with the description of “an object detection sensor capable of detecting an obstacle” ([0034]). 
It would have been obvious to one of ordinary skill in the art to have provided DE 0999 with the sensor taught by Scaringe et al. in order to prevent collisions with obstacles. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over DE 099 in view of the well known prior art. 
For claim 10, the examiner takes official notice that controlling the driving of a vehicle through an external controller is well known in the prior art. 
Applicant may seasonally challenge, for the official record in this application, this and any other statement of judicial notice in a timely manner in response to this office action. Please specify the exact statement to be challenged. Applicant is reminded, with respect to the specific challenge put forth, of the duty of disclosure under Rule 56 to disclose material which is pertinent to patentability including claim rejections challenged by applicant.
It would have been obvious to one of ordinary skill in the art to have configured the control device (55) of DE 099 to control the drive module through control signals received from a remotely located operator as is known from the well known prior art in order to provide control of the vehicle remotely. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over DE 099 in view of Scaringe et al. (2017/0197679). 
For claim 11, DE 099 is silent on the drive module is associated with a registration number but Scaringe et al. teach “assigning the identification number to the module (230) ([0033]). 
It would have been obvious to one of ordinary skill in the art to have added an identification umber as taught by Scaringe et al. to the drive module of DE 099 to allow for identification thereof and meet state/legal criteria. 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over DE 099 in view of Scaringe et al. (2017/0197679). 
For claim 13, the control device (50) is configured to receive, from the second control device of the functional module, at least one configuration for the drive module (passenger’s requirements where an input or display device in the passenger compartment, [0038]). 
DE 099 fail to provide for a storing means, wherein the at least one configuration is stored in the second control device of the functional module and is based on a function to be performed by the assembled vehicle. 
Scaringe et al. teach after identifying the unique identification of module (230), the onboard computer (222) may choose the appropriate configuration of the vehicle (200) ([0033]).
It is possible to set the configuration of the vehicle according to the situation through the information in the main board of the driving module. 
DE 099 and Scaringe et al. are in the same field namely a modular vehicle assembly with automating the modular vehicle assembly through a program control. 
It would have been obvious to one of ordinary skill in the art to have applied the onboard computer (222) including features of Scaringe et al. to the control device (55) of DE 099 in order allow for programed control and specificity of the assembled vehicle. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over DE 099 in view of the well known prior art. 
For claim 16, DE 099 lacks a separate closed cooling system. Examiner takes official notice that cooling systems are well known in the prior art. 
Applicant may seasonally challenge, for the official record in this application, this and any other statement of judicial notice in a timely manner in response to this office action. Please specify the exact statement to be challenged. Applicant is reminded, with respect to the specific challenge put forth, of the duty of disclosure under Rule 56 to disclose material which is pertinent to patentability including claim rejections challenged by applicant.
It would have been obvious to one of ordinary skill in the art to have provided a well known cooling system of the prior art for use with the vehicle of DE 099 in order to thermally regulate or manage the temperature within the vehicle. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over DE 099 in view of the well known prior art. 
For claim 17, DE 099 lacks the drive module is adapted to communicate with a traffic system. Equipping communications of an autonomous vehicle with the traffic system is well known in the prior art and the examiner takes official notice of such. 
Applicant may seasonally challenge, for the official record in this application, this and any other statement of judicial notice in a timely manner in response to this office action. Please specify the exact statement to be challenged. Applicant is reminded, with respect to the specific challenge put forth, of the duty of disclosure under Rule 56 to disclose material which is pertinent to patentability including claim rejections challenged by applicant.
It would have been obvious to one of ordinary skill in the art to have equipped communicating mechanisms of the well known prior art with the vehicle of DE 099 in order to allow further autonomy of the vehicle with traffic flow. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over DE 099.
For claim 20, DE 099 discloses the two drive means (10) operate/move autonomously together ([0040]) but fails to provide the drive modules as a master/slave configuration. 
It would have been obvious to one of ordinary skill in the art to have configured the two drive means (10) of DE 099, one as a leader and the other as a follower, in order to provide a specific desired driving characteristic. 

Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over DE 099 in view of Scaringe et al. (2017/0197679) and further in view of Wilt (2005/0230934). 
For claims 21-26, DE 099 discloses the vehicle being a passenger car (1, Fig.1) but fails to provide for the vehicle being a truck (freight car), fork lift, bus, container lift, tractor, or excavator. 
Scaringe et al. teach a freight car (200) used for cargo accommodation (Fig.3).
It would have been obvious to one of ordinary skill in the art to have provided the vehicle of DE 099 as a freight car (truck) as taught by Scaringe et al. as an obvious modification in order to allow cargo items to be transported therein. 
Wilt further teaches a modular vehicle where the chassis module (40) is configured to meet the requirements of a specific application, such as a crane (42) ([0025] and FIG.7). 
DE 099 and Wilt belong in the same technical field of endeavor as both relate to modular vehicles where each component module is simplified to facilitate assembly and disassembly according to demand. 
It would have been obvious to one of ordinary skill in the art to have provided the various uses of chassis module (40) of Wilt to the passenger compartment (5) of the vehicle of DE 099 in order to allow for the use of multiple configurations based on user desires. The specific configuration(s) recited would have been obvious to one of ordinary skill in the art as a matter of choice absent persuasive evidence that the particular configuration of the vehicle was significant. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over DE 099 in view of Scaringe et al. (2017/0197679). 
For claim 27, DE 099 provides the electronic device (45) of the driving means (10) communicates with the rental station (an off-board system), and the other electronic device (50) of the driving (10) communicates with the input or display device (no reference numeral) in the passenger compartment (5) ([0038] and [0047]).
DE 099 fails to include the functional module comprises a second control device configured to communicate with an off-board system but it would have been obvious to one of ordinary skill in the art to have modified the design of DE 099 to provide the second control (50) in communication with the rental station as an obvious expedient in order to afford the second control module the same inputs as the first. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 929 discloses an autonomous separable car with main chassis body, power supply, and control module. 

DE 207 discloses drive units. 
WO 774 discloses a control device for a vehicle having functional and drive modules. 
WO 409 discloses a modular electric vehicle with controller. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616